
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 1509
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 21, 2012
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To amend title II of the Social Security
		  Act to prohibit the inclusion of Social Security account numbers on Medicare
		  cards.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Identity Theft Prevention Act
			 of 2012.
		2.Prohibition of
			 inclusion of Social Security account numbers on Medicare cards
			(a)In
			 generalSection 205(c)(2)(C) of the Social Security Act
			 (42 U.S.C.
			 405(c)(2)(C)) is amended—
				(1)by moving clause (x), as added by section
			 1414(a)(2) of the Patient Protection and Affordable Care Act, 2 ems to the
			 left;
				(2)by redesignating clause (x), as added by
			 section 2(a)(1) of the Social Security Number Protection Act of 2010, and
			 clause (xi) as clauses (xi) and (xii), respectively; and
				(3)by adding at the
			 end the following new clause:
					
						(xiii)The Secretary
				of Health and Human Services, in consultation with the Commissioner of Social
				Security, shall establish cost-effective procedures to ensure that a Social
				Security account number (or derivative thereof) is not displayed, coded, or
				embedded on the Medicare card issued to an individual who is entitled to
				benefits under part A of title XVIII or enrolled under part B of title XVIII
				and that any other identifier displayed on such card is not identifiable as a
				Social Security account number (or derivative
				thereof).
						.
				(b)ImplementationIn implementing clause (xiii) of section
			 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)), as added by
			 subsection (a)(3), the Secretary of Health and Human Services shall establish a
			 cost-effective process that involves the least amount of disruption to Medicare
			 beneficiaries and health care providers. The Secretary shall consider
			 implementing a process, similar to the process involving Railroad Retirement
			 Board beneficiaries, under which a Medicare beneficiary identifier which is not
			 a Social Security account number (or derivative thereof) is used external to
			 the Department of Health and Human Services and is convertible over to a Social
			 Security account number (or derivative thereof) for use internal to such
			 Department and the Social Security Administration.
			(c)Effective
			 date
				(1)In
			 generalClause (xiii) of
			 section 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)), as added by
			 subsection (a)(3), shall apply with respect to Medicare cards issued on and
			 after an effective date specified by the Secretary of Health and Human
			 Services, but in no case shall such effective date be later than the date that
			 is 3 years after the date of the enactment of this Act.
				(2)ReissuanceThe Secretary—
					(A)shall provide for
			 the reissuance of Medicare cards that comply with the requirements of such
			 clause not later than 3 years after the effective date specified by the
			 Secretary under paragraph (1); and
					(B)may permit an
			 individual to apply for the reissuance of a Medicare card that complies with
			 such requirements before the date of reissuance otherwise provided under
			 subparagraph (A) in such exceptional circumstances as the Secretary may
			 specify.
					(d)Funding
				(1)Offset from
			 MIFAmounts in the Medicare Improvement Fund under section 1898
			 of the Social Security Act (42 U.S.C. 1395iii) that are
			 available for expenditures from the Fund for services furnished in a fiscal
			 year (through fiscal year 2020) shall be available for transfer to the Centers
			 for Medicare & Medicaid Services Program Management Account as the
			 Secretary of Health and Human Services determines necessary to offset the costs
			 incurred by the Secretary (including costs under the agreement described in
			 paragraph (2)(A)) in such fiscal year (or a previous fiscal year) in
			 implementing clause (xiii) of section 205(c)(2)(C) of such Act (42 U.S.C.
			 405(c)(2)(C)), as added by subsection (a)(3), and this
			 section.
				(2)Availability of
			 funding for the Social Security Administration
					(A)Funding under
			 agreementThe Commissioner of
			 Social Security and the Secretary of Health and Human Services shall enter into
			 and maintain an agreement which shall—
						(i)provide funds to
			 the Commissioner, at scheduled intervals as specified in the agreement, for the
			 full costs of the responsibilities of the Commissioner under this section;
			 and
						(ii)require an annual
			 accounting and reconciliation of the actual costs incurred and the funds
			 provided under the agreement.
						(B)Availability of
			 fundsAmounts transferred to the Centers for Medicare &
			 Medicaid Services Program Management Account under paragraph (1) shall be
			 available to the Secretary of Health and Human Services to carry out the
			 agreement under subparagraph (A) and the Secretary shall provide funds to the
			 Commissioner as required under such agreement.
					(e)Accountability
				(1)Accounting of
			 expendituresThe Secretary of
			 Health and Human Services and the Commissioner of Social Security shall—
					(A)keep a detailed
			 accounting of expenditures associated with the implementation of such clause
			 and this section; and
					(B)submit a report on
			 such expenditures to the Committee on Ways and Means of the House of
			 Representatives, the Committee on Finance of the Senate, and the Comptroller
			 General of the United States, on a semi-annual basis, in each of fiscal years
			 2013 through 2021.
					(2)AuditThe Comptroller General shall conduct a
			 semi-annual financial audit of the expenditures of the Department of Health and
			 Human Services and of the Social Security Administration during such fiscal
			 years in implementing such clause and this section. Each such audit shall
			 include an examination of whether funds made available under subsection (d) are
			 used solely for the purpose described in such subsection.
				3.Medicare smart
			 card technology study and report
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study that examines whether the Medicare program should
			 use smart card technology for Medicare beneficiary cards and for provider
			 membership cards.
			(b)Details of
			 studySuch study shall include an examination of the
			 following:
				(1)Potential levels of provider investment
			 required to use cards with such technology in various care settings.
				(2)Systems-related
			 and implementation-related costs to the Medicare program to use such
			 technology.
				(3)The extent to
			 which private insurance companies have adopted or considered such technology
			 and their reasons for adoption or non-adoption of such technology.
				(4)The extent to
			 which use of cards with such technology would—
					(A)reduce the potential for identity theft and
			 other unlawful use of Medicare beneficiary and provider identifying
			 information;
					(B)increase the
			 quality of care furnished to Medicare beneficiaries;
					(C)improve the
			 accuracy and efficiency in the billing for Medicare items and services
			 furnished by Medicare providers;
					(D)reduce waste,
			 fraud, and abuse in the Medicare program; and
					(E)impact the ability
			 of Medicare beneficiaries to access services.
					(c)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Comptroller
			 General shall submit to the Committees on Ways and Means and Energy and
			 Commerce of the House of Representatives and the Committee on Finance of the
			 Senate a report on the study conducted under this section. Such report may
			 include recommendations regarding the use of smart card technology under the
			 Medicare program.
			
	
		
			Passed the House of
			 Representatives December 20, 2012.
			Karen L. Haas,
			Clerk
		
	
